United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-10619
                         Conference Calendar


ANDRES MONTOYA REYNA, SR.; ELIDA REYNA;
ANDRES MARES REYNA, JR.; REBECCA REYNA,

                                      Plaintiffs-Appellants,

versus

JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES;
RICARD A. MEDEMA, Senior Attorney for the Drug Enforcement
Administration Office of Domestic Operations Asset Forfeiture
Sections; MIA MOORE, DEA Agent; COLIN J. SULLIVAN, Officer-
Detective,

                                      Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CV-841-A
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Andres Montoya Reyna, Sr., and Elida Reyna move this court

for appointment of counsel.     The motion is DENIED.   Mr. and Mrs.

Reyna have appealed the district court’s entry of a partial final

judgment dismissing civil rights claims filed by their son,

Andres Mares Reyna, Jr., as barred by Heck v. Humphrey2 and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     2
         512 U.S. 477 (1994).
                           No. 02-10619
                                -2-

dismissing the claims of all plaintiffs to the extent that they

are based on allegedly invalid warrants authorizing searches of

two residences occupied by the Reynas and their son.

     Andres Montoya Reyna, Sr., and Elida Reyna lack standing to

appeal the dismissal of their adult son’s claims.    Mr. and Mrs.

Reyna’s briefing of their challenge to the validity of the

warrants is inadequate as it is not supported by citation to the

record.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Nevertheless, we have reviewed the warrants and find that the

appellants’ challenge to their validity is baseless.    United

States v. Cherna, 184 F.3d 403, 411-12 (5th Cir. 1999).

     This appeal lacks arguable merit.    Consequently, it is

DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   The appellants are WARNED that

the filing of future frivolous appeals will result in sanctions.

     APPEAL DISMISSED; MOTION FOR COUNSEL DENIED; SANCTION

WARNING ISSUED.